Citation Nr: 1446322	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from March 1957 to September 1960 and from September 1961 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran has current hearing loss disability which is causally related to service.

Audiological testing during service did not show hearing loss meeting the standard of 38 C.F.R. § 3.385.  Private audiology treatment records beginning in January 2010 show that the Veteran had sensorineural hearing loss for which he had hearing aids.  No opinion was provided on etiology.

The Veteran had a VA examination in May 2010 at which he reported that beginning in 1974 or 1975 he had decreased hearing sensitivity bilaterally, which consisted of not being able to hear high frequency alarm clocks.  He reported a history of noise exposure while in the Air Force, primarily while working as a missile system analyst technician.  The Veteran denied a history of significant occupational or recreational noise.  He reported periodic "locusts" tinnitus in both ears, with the onset possibly in the 1970s before it went away and came back 10 years before.  The tinnitus occurred on a weekly basis and lasted six to eight hours, with the last experience a month before.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
50
65
LEFT
30
40
60
60
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 84 percent in the left ear.

The Veteran was diagnosed with mild to severe bilateral sensorineural hearing loss.  The examiner felt that based on the normal hearing sensitivity at the time of separation from service, it appeared that the claimed hearing impairment was not caused by or the result of noise exposure from military service.  Furthermore, based on the significant time lapse of approximately 23 years between service and the onset of tinnitus, it appeared that the claimed tinnitus was less likely as not caused by the noise exposure from military service.

The Veteran testified at the August 2014 hearing that during his military service he worked on missile launch and flight control.  He was exposed to noise from hydraulic motors and generators.  The Veteran said that he was exposed to this for 14 years and that he did not feel that he had adequate ear protection.  He noticed that his hearing was declining during service, and people had to speak louder than normal in order for him to understand them.  Furthermore, he noticed ringing in his ears right after his active duty.  The Veteran's daughter testified that throughout her life that Veteran has wanted the television to be louder than normal.

The May 2010 VA examination showed current hearing loss because the thresholds of 38 C.F.R. § 3.385 were met, and the Veteran was also diagnosed with hearing loss and tinnitus.  Further, the VA examiner's opinion that it was less likely related to service cannot be given probative value because the rationale was based upon the lack of hearing loss upon leaving service.  See Hensley, 5 Vet. App. at 160.  The Veteran is competent to state that he had hearing loss when he left service.  See Layno, 6 Vet. App. at 470.  The Board finds his testimony that he had difficulty hearing upon leaving service to be credible.  In regards to tinnitus, the Board finds the Veteran's testimony that it began around the time of his military service to be credible.  Therefore, the VA examiner's opinion cannot be given probative value because it is based on the Veteran not having tinnitus for approximately 23 years after service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  The record is at least in equipoise regarding whether the Veteran has had recurrent hearing loss and tinnitus since his active service.  Therefore, the claims for service connection are granted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


